Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pursuant to a preliminary amendment, claims 1-20 are currently pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-13, drawn to a gene sequencing chip.

Group II, claim(s) 14 and 15, drawn to a gene sequencing device.

Group III, claim(s) 16-20, drawn to a gene sequencing method by using the gene sequencing chip of claim 1.

	Please Note: the Examiner note that instant claims 16-20 appear to be directed to a use claim, wherein “use” claims are non-statutory process claims, as defined in 35 U.S.C. § 101. 

The groups of inventions listed above do not relate to a single general inventive concept under 

features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a gene sequencing chip comprising: (i) a display panel comprising a plurality of display units comprising a transistor and an electrode; (ii) an opining defining a layer which is arranged on the display panel comprising openings; and (iii) an ion-sensitive film which is at least partially arranged in the openings of the opening defining layer and is connected with a control electrode of the transistor, it does not make a contribution over the prior art in view of Sato et al. (US2011095297, published April 28, 2011). Sato et al. teach an active matrix display device and a semiconductor device in which elements are arranged in a matrix (interpreted as a display panel), wherein as the active matrix display device, a thin-film transistor (TFT), a capacitor, a wiring, a pixel electrode, and the like are formed over one substrate, and that when an opening is provided between wirings, the opening is a complex shape (interpreted as display units, an opening-defining layer arranged on the display panel, an ion-sensitive film, a control electrode, and a transistor); that the area of an element connected to a transistor be increased (interpreted as being connected to a first pole of the transistor); that the display device includes a wiring provided between adjacent pixel electrodes and a thin film transistor that includes a plurality of channel formation regions (interpreted as ion-sensitive thin film partially arranged in the openings, and connected with a control electrode of the transistor); and that a partition wall is formed between adjacent pixels, and a portion to serve as a light-emitting area is opened by patterning, then an EL layer is forming in the opening portion (also interpreted as ion-sensitive thin film partially arranged in the openings) (paragraphs [0003]; [0006]; [0009]; [0011]; [0019]; and [0172]).
Therefore, the technical feature linking the invention of groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.

The species are as follows: 

A single specific species of gene sequencing chip of claim 1 further comprising an additional element such as, for example, further comprising a display panel with a first substrate, and a dielectric layer (claim 2) OR further comprising a protection layer which covers the transistor and the electrode (claim 5) OR further comprising a peripheral circuitry (claim 13), such as encompassed by claims 2, 5 and 13 (please elect one of claims 2, 5, or 13).

A single specific species of color of the first fluid layer, for example, wherein the first fluid layer has a color different from the second fluid layer and is arranged on a side of the second fluid layer close to the electrodes (claim 3) OR wherein the first fluid layer has a black color (claim 11), such as encompassed by claims 3 and 11 (please elect one of claims 3 or 11).

A single specific species of dielectric layer, for example, wherein the dielectric layer (comprising any dielectric layer) is arranged on a side of the first fluid layer away from the second fluid layer (claim 7) OR the dielectric layer is a hydrophobic layer, and the first fluid layer is an oil layer (claim 8), such as encompassed by claims 7 and 8 (please elect one of claims 7 or 8).

A single specific species of gene sequencing method of claim 17 further comprising an additional step such as, for example, further comprising obtaining a pattern which is displayed at a bottom of the display panel away from the openings (claim 18) OR further comprising removing the plurality of kinds of reversibly terminating deoxyribonucleoside claims 18 and 20 (please elect one of claims 18 or 20).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 
because, under PCT Rule 13.2, the species lack unity of invention, as well as, the same or corresponding special technical features for the following reasons:
The technical feature linking the various species of Group I-III broadly appears to be a gene sequencing chip as encompassed by claims 1, 14 and 16. Thus, the claims recite the gene sequencing chip of instant claim 1, wherein the gene sequencing chip of claim 1 further comprises a display panel with a first substrate, and a dielectric layer (claim 2); or further comprises a protection layer which covers the transistor and the electrode (claim 5); or further comprises a peripheral circuitry (claim 13), such that the gene sequencing chip further comprising an additional element results in gene sequencing chips having different structures, wherein the different chips are made from different starting materials, the different chips have different display capabilities, have different signal-to-noise ratios, can be used with different detection instrumentation, and/or the different chips can detect different molecules/moieties including sequences and/or labels with different sensitivities. The features being unique to each species and not shared by any other cannot be a unifying feature. Therefore, the species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or 

invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 14 and 16.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/Amy M Bunker/
Primary Examiner, Art Unit 1639